FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CHUBB INSURANCE COMPANY OF              
EUROPE S.A., a foreign
corporation, on behalf of itself and
all other underwriters subscribing
to policy number CJ7317,
                           Plaintiff,
                  v.                          No. 08-55281
MENLO WORLDWIDER FORWARDING,                    D.C. No.
INC., a corporation,                        CV-06-07267-DSF
                          Defendant,
                                           Central District of
                  v.                           California,
UPS SUPPLY CHAIN SOLUTIONS,                   Los Angeles
INC., a corporation f/k/a MENLO                  ORDER
WORLDWIDE FORWARDING, INC.,
     Defendant-third-party-plaintiff-
                          Appellant,
                  v.
QANTAS AIRWAYS LIMITED,
    Third-party-defendant-Appellee.
                                        
                  Filed September 22, 2010

  Before: Diarmuid F. O’Scannlain, Ronald M. Gould and
              Sandra S. Ikuta, Circuit Judges.




                            15995
15996        CHUBB INSURANCE v. UPS SUPPLY CHAIN
                            ORDER

   The court invites briefs from amici curiae addressing the
question whether Article 35 of the Convention for the Unifi-
cation of Certain Rules for International Carriage by Air, May
28, 1999, S. Treaty Doc. No. 106-45 (“Montreal Conven-
tion”), providing that “[t]he right to damages shall be extin-
guished if an action is not brought within a period of two
years,” is applicable to indemnity actions brought by defen-
dants against third-party air carriers. The briefs may also
address some or all of the following questions:

1.   Article 35 is substantially identical to Article 29 of the
     Convention for the Unification of Certain Rules Relating
     to International Transportation by Air, Oct. 12, 1929, 49
     Stat. 3000, T.S. No. 876 (“Warsaw Convention”). How
     does precedent interpreting Article 29 of the Warsaw
     Convention affect our interpretation of Article 35 of the
     Montreal Convention?

2.   To the extent that such precedent is relevant, what does
     it say? Specifically, should we look only to American
     cases interpreting the Warsaw and Montreal Conventions,
     or is there also relevant precedent from other signatory
     nations?

3.   The Montreal Convention differs from the Warsaw Con-
     vention in numerous respects, including the addition of
     Chapter 5. How do these differences affect our interpreta-
     tion of a defendant’s ability to bring third-party indem-
     nity actions under the Montreal Convention?

4.   In interpreting treaties (as opposed to statutes), a court
     must give effect to the intent of the “contracting” states.
     Trans World Airlines, Inc. v. Franklin Mint Corp., 466
     U.S. 243, 253 (1984). How does this principle affect our
     interpretation of the effect of Article 35 on the ability of
     a defendant to bring third-party indemnity actions?
             CHUBB INSURANCE v. UPS SUPPLY CHAIN            15997
5.   The Montreal Convention’s preamble states that a goal of
     the Convention is the “harmonization and codification of
     . . . rules.” How does this goal affect our interpretation of
     the effect of Article 35 on the ability of a defendant to
     bring third-party indemnity actions?

6.   Article 37 of the Montreal Convention provides that
     “[n]othing in this Convention shall prejudice the question
     whether a person liable for damage in accordance with its
     provisions has a right of recourse against any other per-
     son.” Is this “right of recourse” a subset of the “right to
     damages” in Article 35, and thus covered under that pro-
     vision, or is it a right different from the “right to dam-
     ages” in Article 35, and thus not covered by that
     provision?

   Briefs shall be filed no later than 21 days after the date of
this order. Any person or entity wishing to file a brief as an
amicus curiae in response to this order is granted leave to do
so pursuant to Fed. R. App. P. 29(a).
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2010 Thomson Reuters/West.